UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4298
RODNEY MOULTRIE, a/k/a Little Rod,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-388)

                      Submitted: March 31, 2003

                        Decided: May 1, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Patricia A. Kennedy, Charleston, South Carolina, for Appellant. Mil-
ler Williams Shealy, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MOULTRIE
                              OPINION

PER CURIAM:

   Rodney Moultrie appeals from his conviction and 200-month sen-
tence imposed following a guilty plea to possession of heroin and
possession with the intent to distribute less than 100 grams of heroin,
in violation of 21 U.S.C. § 841(a)(1) (2000), 18 U.S.C. § 2 (2000).

   Moultrie’s counsel has filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), in which she raises the issue of whether the
district court’s sentencing departure was reasonable. Moultrie was
notified of his right to file a pro se supplemental brief but has not
done so. We conclude the district court sentenced Moultrie within the
applicable guideline range. Moultrie may not challenge his sentence
as the district court did not depart from the applicable guideline range
and the sentence was within that authorized by statute. See United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Moultrie’s conviction and sentence. This court requires that counsel
inform her client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED